Citation Nr: 0205930	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  98-02 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 20 percent disabling.  

2.  Entitlement to secondary service connection for a right 
knee disability.  

3.  Entitlement to secondary service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from June 1972 to January 
1974.  

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
by the Department of Veteran's Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  That decision continued the 
veteran's 20 percent rating for his service-connected left 
knee disorder.  

This decision will address the issue of entitlement to an 
increased evaluation for a left knee disorder.  Although not 
certified for appeal, the Board finds that it has 
jurisdiction to address the issues of entitlement to service 
connection for a right knee disorder and a back disorder, 
secondary to the veteran's service-connected left knee 
disorder.  A review of the claims file reveals that the RO 
denied service connection for these two issues in a September 
2001 rating decision.  In January 2002, the RO received a 
statement from the veteran's representative that the Board 
finds could reasonably be construed to include a notice of 
disagreement to the September 2001 rating decision.  As such, 
the RO should issue a statement of the case on the issues of 
whether the veteran is entitled to secondary service 
connection for a right knee disorder and a back disorder.  
See Manlicon v. West, 12 Vet. App. 238 (1999) (a notice of 
disagreement confers jurisdiction on the Board, and the next 
step is for the RO to issue a statement of the case).  
Therefore, that matter is addressed in the REMAND portion of 
this decision.  

In addition, the veteran has raised two informal service 
connection claims that have not yet been addressed by the RO.  
These claims include a hernia and other joints, to include 
the right hip, made in May 1998 and August 2000 respectively.  
This matter is referred to the RO for the appropriate action.  



FINDINGS OF FACT

1. The veteran was notified of the evidence necessary to 
substantiate his claim of entitlement to an increased 
evaluation for a left knee disorder, and all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained.  

2. The veteran's left knee has not manifested severe 
recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The schedular criteria for an increased evaluation beyond 20 
percent for a left knee disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1-4.14, 4.71(a), Diagnostic Codes 5003, 5257 
(2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides, among 
other things, that VA shall make reasonable efforts to notify 
a claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining such evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  
Moreover, the veteran was notified of this change in a 
February 2001 letter.  As set forth below, the RO's actions 
throughout the course of this appeal satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
by a March 1997 rating decision of the evidence needed to 
substantiate his claim, and he was provided an opportunity to 
submit such evidence.  Moreover, in a November 1997 statement 
of the case and three supplemental statements of the case in 
March 1998, May 2000, and August 2000, respectively, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons for which it had 
denied his claim, and provided him additional opportunities 
to present evidence and argument in support of his claim.  
The Board finds that the foregoing information provided to 
the veteran specifically satisfies the requirements of 38 
U.S.C.A. § 5103 of the new statute in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim for an increased rating.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  In this regard, the 
veteran's service medical records have been obtained and 
medical reports from correctional facilities in Missouri, 
Wisconsin, and Illinois are of record.  In addition, the 
veteran was afforded two VA orthopedic examinations in 1974 
and 1976, respectively, and he was examined at an orthopedic 
clinic in 1996.  In short, all known and available service, 
private, and VA medical records have also been obtained and 
are associated with the veteran's claims file.  In this 
regard, the veteran's representative has argued in his April 
2002 written argument that another examination should be 
provided to the veteran.  However, the most recent disability 
evaluation included a history, documentation of complaints, 
X-rays, and a complete examination.  There is nothing in the 
record to indicate that the veteran's disability has worsened 
or that the examination in October 1996 is inadequate for 
rating purposes.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  In addition, a disability rating may require 
re-evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1.  
Finally, in cases where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

Knee disorders may be evaluated by demonstrating recurrent 
subluxation or lateral instability.  Slight impairment of a 
knee involving recurrent subluxation or lateral instability 
is assigned a 10 percent, while moderate impairment receives 
a 20 percent evaluation.  Severe recurrent subluxation or 
lateral instability is granted a 30 percent rating 
evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

In addition to evaluating the veteran's knee disorder under 
Diagnostic Code 5257, an impairment of the knee may also be 
rated under different diagnostic code criteria, depending on 
the manifestations of impairment.  A knee disorder may be 
evaluated as to limitation of flexion or extension of the 
leg.  Under Diagnostic Code 5260, limitation of knee flexion 
is assigned a 10 percent evaluation when limitation is to 45 
degrees, a 20 percent evaluation when limitation is to 30 
degrees, and a 30 percent evaluation when the limitation is 
to 15 degrees.  Under Diagnostic Code 5261, limitation of 
knee extension is assigned a 10 percent evaluation when 
limitation is to 10 degrees, a 20 percent evaluation when 
limitation is to 15 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, and a 50 percent evaluation when 
the limitation is to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

Other codes addressing the knee would not afford the veteran 
a rating beyond the 20 percent currently assigned since the 
veteran does not have ankylosis (5256) and since there is no 
showing of femur/tibula disability (5255).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, pain on movement, swelling, 
and deformity or atrophy of disuse.  A finding of functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In May 1974, the veteran was service-connected for a left 
knee disorder and given a 10 percent disability rating.  In 
August 1976, his rating evaluation was increased to 20 
percent, and in March 1997, the 20 percent rating evaluation 
was affirmed by the RO.  The veteran contends that his left 
knee disorder is more disabling than currently evaluated, and 
this appeal ensued.  

Medical records, both VA and private, beginning in 1974 
through 1994 show that the veteran had complaints of left 
knee pain with findings of limitation of motion, crepitus and 
tenderness.  He underwent several surgeries in the 1970's on 
his left knee.  X-rays revealed arthritis.  

Treatment reports from the Federal Correctional Institute 
from May 1977 to September 1979 indicated that the veteran 
had a history of osteochondritis dissecans of the left knee 
that had been treated with several surgeries.  The veteran's 
subjective complaints included pain, inability to move his 
knee, swelling, and locking.  Physical examination showed no 
effusion, but reflected patello-femoral arthritis.  X-rays 
taken in September 1979 revealed degenerative bone and joint 
disease.  The veteran was diagnosed with "old 
osteochondritis dissecans with secondary osteoarthritis 
change and also a loose body." 

A hospitalization report from the Medical Center for Federal 
Prisoners reflected that the veteran received in-patient care 
for degenerative arthritis of the left knee with possible 
loose bodies in January 1978.  At that time, the veteran 
complained of locking and pain in the knee due to a loose 
body.  Upon examination, the treating health professional had 
full manipulation of the knee.  It was noted that the left 
knee had "good strength" with no pain, as the veteran 
indicated that the loose body had shifted positions and was 
no longer painful.  At the end of his in-patient care, the 
veteran was diagnosed with degenerative arthritis of the left 
knee with possible loose body.  The treating health 
professional observed that the veteran's symptomatology did 
not warrant such drastic measures as an arthrodesis, and he 
was advised that he could "play ball and enjoy other 
sports."  In addition, he was told that he could return to 
full duty.  

Treatment records from the Illinois Department of Corrections 
from June 1982 to February 2000 are of record.  Throughout 
that time, the veteran's complaints included pain, swelling, 
"giving way and catching sensations," and locking of the 
left knee.  In June 1982 he was diagnosed with early 
degenerative or post-traumatic arthritic changes in his 
medial compartment, and in October 1982, he was diagnosed 
with disease of the medial meniscus and loose body in the 
knee joint.  Following an arthrotomy to remove loose bodies 
in his left knee, it was noted that he had nearly a full 
range of motion for extension of his left knee, and his 
flexion was roughly 125 to 130 degrees.  In September 1994 
the veteran was found to have "advanced degenerative changes 
of the left knee."  Finally, in April 1996, he complained 
that his left knee pain was becoming worse and was painful 
when he walked.  At that time, the knee exhibited good range 
of motion and no tenderness or instability was found.  In 
addition, the veteran stated that the knee did not "give 
out" when he walked.  

The veteran was examined in October 1996 at an orthopedic 
clinic of the Illinois Department of Corrections.  At that 
time, he reported that his left knee had continued to have 
intermittent pain and stiffness since 1984.  The examiner 
observed that his symptomatology seemed to be getting 
progressively worse, in that activities such as standing for 
a long period of time or playing sports caused the veteran's 
left knee to ache and stiffen.  Upon examination, his active 
range of motion for the left knee was 10 to 110 degrees 
flexion, compared with 0 to 135 degrees flexion for the right 
knee.  An X-ray of the left knee showed a severe degenerative 
change involving the three compartments of the left knee, 
more severe at the patellofemoral and medial compartments 
with less involvement on the lateral compartment.  
Ultimately, the veteran was diagnosed with severe 
osteoarthritis of the left knee. 

After reviewing the evidence, the Board finds that the 
evidence supports a 20 percent rating evaluation, and nothing 
higher.  The veteran has been assigned a 20 percent rating 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5257 for moderate 
knee impairment, and the evidence does not show that the 
veteran's left knee has exhibited severe recurrent 
subluxation or lateral instability.

The evidence clearly shows that the veteran's left knee 
disorder symptomatology has not worsened to such a degree as 
to warrant a higher rating evaluation.  The veteran was 
diagnosed with osteochondritis dissecans and degenerative 
arthritis of the left knee in April 1976 and that same 
diagnosis has followed throughout his treatment.  The veteran 
has had continued mobility and function of his left knee 
during his treatment.  In May 1974, it was noted that he was 
able to perform all the functional maneuvers adequately 
except the deep knee bend.  In January 1978, the veteran's 
left knee was reported to have "good strength."  In fact, 
he was told that he could continue to play ball and enjoy 
other sports.  In December 1982, the veteran indicated that 
he had felt "giving way and catching sensations," but he 
did not assert that his left knee had actually given out.  In 
fact, the record contains no evidence that the veteran's left 
knee frequently gives out on him and causes him to fall.  
Instead, in April 1996, the veteran specifically stated that 
his knee did not give out when he walked.  

While he has continually complained of pain, locking, and 
swelling of the knee, the veteran has reported no incidents 
of severe recurrent dislocation or lateral instability.  His 
three surgeries and one of his hospitalizations focused 
primarily on loose body removal from the knee.  In addition, 
while the October 1996 examiner diagnosed the veteran with 
severe osteoarthritis of the left knee, he was not diagnosed 
with severe recurrent subluxation or lateral instability.  In 
fact, the examiner specifically stated that no instability 
was found in the veteran's left knee joint.  While the 
veteran complained, in April 1996, that his left knee was 
becoming worse and more painful as he walked, his knee 
exhibited good range of motion and no tenderness or 
instability was found.  No health professional has reported 
any severe dislocation of the veteran's knee or any severe 
instability, and while the veteran has indicated that his 
left knee "gives out," he has not reported any specific 
instances or made reference to any severe instability.  In 
short, the veteran's left knee disability has not evidenced 
severe recurrent subluxation or lateral instability.  

The Board has considered the other Diagnostic Codes which 
could be applicable in the present case, specifically 
Diagnostic Codes 5260 and 5261.  However, the veteran's knee 
does not exhibit limitation of flexion of the leg to a 
compensable degree under Diagnostic Code 5260, as flexion for 
his left knee was documented to 130 and 110 degrees in 
October 1983 and October 1996 respectively.  In addition, his 
left knee disorder does not exhibit limitation of extension 
to a compensable degree under Diagnostic Code 5261 since 
extension has been documented to full extension in May 1974, 
June 1976, and October 1983.  

The Board has considered whether a rating greater that 20 
percent could be assigned for the appellant's left knee 
disorder on the based on limitation of motion.  Under 
Diagnostic Code 5260, limitation of knee flexion is assigned 
a 30 percent evaluation when the limitation is to 15 degrees, 
a 20 percent evaluation when the limitation is to 30 degrees, 
and a 10 percent evaluation when the limitation is to 45 
degrees.  Under Diagnostic Code 5261, limitation of knee 
extension is assigned a 50 percent evaluation when the 
limitation is to 45 degrees, a 40 percent evaluation when the 
limitation is to 30 degrees, a 30 percent evaluation when the 
limitation is to 20 degrees, a 20 percent evaluation when the 
limitation is to 15 degrees, and a 10 percent when the 
limitation is to 10 degrees.  38 C.F.R. § 4.71a. Normal 
extension and flexion of a knee are to 0 and 140 degrees, 
respectively. 38 C.F.R. § 4.71a, Plate II.

Because the range of motion testing for extension and flexion 
in the appellant's left knee at the September 1999 VA 
examination revealed that flexion in the left knee was from 0 
to 130 degrees and that extension was to 0 degrees, the Board 
finds that a rating greater than 20 percent is not warranted 
for left knee disability based on limitation of motion.

As noted, the veteran reports painful motion of the left 
knee.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") expounded 
on the evidence required for a full evaluation of orthopedic 
disabilities.  In the DeLuca case, the Court held that 
ratings based upon limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based upon 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided by the Court in 
DeLuca must be followed in adjudicating increased rating 
claims where a rating under the diagnostic codes governing 
limitation of motion should be considered.  However, in that 
regard, the Board notes that the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic codes predicated upon 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  As noted, the veteran has been evaluated under a 
diagnostic code not predicated upon limitation of motion as 
to the left knee.  Thus, the provisions of 38 C.F.R. §§ 4.40, 
4.45 and the analysis required under DeLuca, are not for 
application when considering that knee.    

In Fanning v. Brown, 4 Vet. App. 225 (1993), the Court stated 
that it was possible for a veteran to have separate and 
distinct manifestations from the same injury permitting two 
different disability ratings.  Subsequently, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that multiple 
conditions associated with the same injury which were each 
manifested by symptomatology that was distinct and separate 
(not duplicative of or overlapping with the symptomatology of 
the other conditions) were entitled to separate evaluations.

The Board must consider whether a separate evaluation may be 
assigned for disability in the appellant's left knee under 
VAOPGCPREC 23-97 or VAOPGCPREC 9-98, and the decisions by the 
Court in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) and 
Hicks v. Brown, 8 Vet. App. 417 (1995).  Under the provision 
of VAOPGCPREC 23-97, when a veteran with knee disability 
rated for instability also has arthritis and limitation of 
motion in the knee to at least the noncompensable degree, 
then a separate rating could be assigned for the arthritis 
and limitation of motion under Diagnostic Codes 5003, 5260, 
and 5261.  A subsequent GC opinion, VAOPGCPREC 9-98, 
indicated in a footnote that "[a] separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59..." under the holding in 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, degenerative arthritis is 
assigned a 20 percent evaluation when there is X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and is assigned a 10 percent evaluation when 
there is X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups. Notes: The 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion and will 
not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Here, the veteran has not met the requirements for a 
compensable rating under either Diagnostic Code 5260 or 5261 
(flexion limited to 45 degrees or less or extension limited 
to 10 degrees or more).  In addition, the record does not 
objectively document painful motion of the left knee joint.  

A complete review of the evidence reflects that there is no 
basis for an increased rating for the veteran's left knee 
disorder.  The Board does not doubt the veteran's sincere 
belief that his left knee warrants a higher rating; however, 
the Board is bound by the regulatory rating criteria.  In 
addition, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
aggravation.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board finds that the evidence simply does not 
persuasively show that the veteran's left knee disorder more 
nearly approximates the criteria for a next higher rating of 
30 percent.

In addition, the Board has considered whether a separate 
rating for scars is warranted.  See Esteban, 6 Vet. App. at 
261.  While the veteran has been noted to have a 6 and 1/2 
inch scar on the left knee and a small incision over the 
lateral aspect of the knee, there is no showing that a 
separate rating is warranted.  The only two potentially 
applicable codes are Diagnostic Codes 7804 and 7805.  
According to Diagnostic Code 7804, a 10 percent rating is 
prescribed for scars, superficial, tender and painful on 
objective demonstration.  38 C.F.R. Part 4, Code 7804 (2001).  
Under Diagnostic Code 7805, other scars are to be rated on 
limitation of function of part affected.  38 C.F.R. Part 4, 
Code 7805 (2001).  None of these findings have been 
documented concerning the veteran's scars.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Appeals for 
Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (2001).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's left knee 
disorder has resulted in frequent recent hospitalizations.  
Moreover, while noting the veteran's contentions regarding 
his left knee pain there is nevertheless no evidence that his 
left knee disorder has resulted in marked interference with 
employment.  The Board is therefore not required to refer 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against finding that the 
schedular criteria for a rating in excess of 20 percent has 
been met for the veteran's left knee disorder.  Moreover, 
there is not such a state of equipoise if the positive 
evidence with the negative evidence to otherwise provide a 
basis for assigning a compensable rating higher at this time.  
See 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a rating in excess of 20 percent for the 
veteran's left knee disorder is denied.  


REMAND

As stated in the introduction of this decision, the Board 
finds that statements made by the veteran's representative in 
January 2002 can reasonably be construed as a notice of 
disagreement to the September 2001 rating decision, which 
denied secondary service connection for the veteran's right 
knee disorder and his back disorder.  However, the RO has not 
yet issued a statement of the case on those issues.   See 
Manlincon, 12 Vet. App. 238.  The failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a Remand.  See 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  After the RO 
has been given the opportunity to cure such a defect, the 
claim will be returned to the Board only if the veteran 
perfects his appeal in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (absent a 
notice of disagreement, a statement of the case, and a Form 
1-9, the Board is not required, indeed, it has no authority, 
to proceed to a decision).  
In addition, the veteran has recently submitted a letter to 
the Board regarding his back and right knee complaints. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly this case is REMANDED so that the following 
actions may be taken: 

1. The RO is requested to review the 
veteran's right knee disorder and back 
disorder claims and undertake any 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.  
66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 
3.102 and 3.159).  In particular, the RO 
shall notify the veteran and his 
representative of all evidence necessary 
to substantiate his service connection 
claims, and he should be afforded an 
opportunity to submit such evidence.  In 
addition, the RO shall assist the veteran 
in obtaining any and all available 
evidence necessary for his claims.  The 
RO should review the letter recently sent 
to the Board from the veteran. 

2. The veteran and his representative 
should be furnished a statement of the 
case addressing the issues of why the 
veteran was denied secondary service 
connection for a right knee disorder and 
a back disorder.  They must also be 
afforded an opportunity to perfect an 
appeal of the RO's denial of these issues 
by submitting a substantive appeal in 
response thereto.  The RO should advise 
the veteran and his representative that 
the claims file will not be returned to 
the Board for appellate consideration of 
his claim following the issuance of the 
statement of the case unless he perfects 
his appeal.  If the veteran perfects his 
appeal, the case should be returned to 
the Board.  


The purpose of this REMAND is to ensure that due process 
requirements have been satisfied, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified. 



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



